COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

                                                  §
 IN RE: GECU,                                                     No. 08-11-00139-CV
                                                  §
                                                            AN ORIGINAL PROCEEDING
                   Relator.                       §
                                                                       IN MANDAMUS
                                                  §

                                                  §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, GECU, asks this Court to issue a writ of mandamus against the Honorable

Linda Y. Chew, Judge of the 327th District Court of El Paso County. To be entitled to mandamus

relief, a relator must meet two requirements. First, the relator must show that the trial court clearly

abused its discretion. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004). Second,

the relator must demonstrate that there is no adequate remedy by appeal. Id. at 136. Based on the

record before us, we conclude that Relator is not entitled to mandamus relief. Accordingly, the

petition is denied. See TEX .R.APP .P. 52.8(a).


June 15, 2011
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating